                         UNITED STATES PROBATION OFFICE
                           EASTERN DISTRICT OF NORTH CAROLINA


  James L. Corpening, Jr.                                                         150 Rowan St. Suite 110
  Chief U.S. Probation Officer                                                 Fayetteville, NC 28301-4920
                                                                                      Phone: 910-354-2542
                                                                                         Fax: 910-483-2690




      DATE: February 8, 2021

     FROM:       Van R. Freeman, Jr.
                 Deputy Chief U.S. Probation Officer

  SUBJECT:       CANADY II, Dallie Ray
                 Case No.: 7:18-CR-136-lD
                 Request for Early Termination

          TO:    James C. Dever III
                 United States District Judge

   On April 15, 2019, Dallie Ray Canady II was convicted of False Statements in Connection with
   the Federal Crop Insurance Corporation in United States District Court for the Eastern District
 . of North Carolina and received 1 day imprisonment followed by 5 years of supervised release.
· He began supervision on April 17, 2019.

 Mr. Canady has performed satisfactorily on supervision, all drug screens have been negative, and
 he has been on low intensity supervision since August 5, 2019. Mr. Canady is gainfully
 employed and has had no new criminal charges. His term of supervision is set to expire on April
 16, 2024.

   The probation office is requesting early termination. The U.S. Attorney's Office disagrees with
   our recommendation for early termination due to the substantial outstanding balance of
   restitution and that supervision is encouraging his payment. Probation notes that he has been
   assessed as a low risk case and an Agreed Order for Garnishment has been completed by his
.· employer; and a total of $401.72 is being garnished from his bi-weekly pay. Probation also notes
   that the government has several ways to collect this obligation and supervision is not required to
   obtain the restitution. Please indicate the court's preference by marking the appropriate selection
· below.

  ~ I agree with the recommendation and have signed the enclosed Order.
  Ill I disagree with the recommendation. I will recon~ider in one year.
  D I disagree with the recommendation. The defendant must serve the entire term.


      JaITT C. Dever III
      Unit.ed States District Judge




           Case 7:18-cr-00136-D Document 46 Filed 02/09/21 Page 1 of 1
